NO. 12-15-00136-CV

                              IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

ALICE JONES,                                    §      APPEAL FROM THE
APPELLANT

V.                                              §      COUNTY COURT AT LAW

HARVEY JONES,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       This appeal is being dismissed for want of jurisdiction. The trial court’s judgment was
signed on October 31, 2014. Under the rules of appellate procedure, the notice of appeal must be
filed within thirty days after the judgment is signed. See TEX. R. APP. P. 26.1. Appellant did not
file a motion for new trial. See TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be
filed within ninety days after judgment signed if any party timely files motion for new trial).
Therefore, Appellant’s notice of appeal was due to have been filed no later than December 1,
2014. However, Appellant filed her notice of appeal on May 22, 2015. Because Appellant’s
notice of appeal was filed later than December 1, 2014, it was untimely, and we do not have
jurisdiction of the appeal.
       On May 27, 2015, this court notified Appellant that her notice of appeal was untimely
and there was no timely motion for an extension of time to file the notice as permitted by Texas
Rule of Appellate Procedure 26.3. Appellant was further informed that the appeal would be
dismissed if the information in this appeal was not amended, on or before June 8, 2015, to show
the jurisdiction of this court. The June 8, 2015 deadline has passed. But the information in this
appeal has not been amended to show this court’s jurisdiction, and Appellant has not otherwise
responded to this court’s notice. Therefore, we dismiss the appeal for want of jurisdiction. See
TEX. R. APP. P. 42.3(c).
Opinion delivered June 10, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                 COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JUNE 10, 2015


                                        NO. 12-15-00136-CV


                                          ALICE JONES,
                                            Appellant
                                               V.
                                         HARVEY JONES,
                                             Appellee


                              Appeal from the County Court at Law
                         of Smith County, Texas (Tr.Ct.No. 13-1080-E)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.